Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/26/2021 is duly acknowledged.
Claims 1-15 as presented on 03/28/2019 are currently pending in this application.
Election/Restrictions
Applicant’s election without traverse of group II (claim 12; directed to “The glucan-based shell-core structure carrier material of claim 1…”) in the reply filed on 04/26/2021 (see remarks, page 1) is acknowledged.  It is noted to applicants that upon further considerations, claim 12 as presented has been treated as a product-by-process claim, and therefore the restriction requirement between groups I and II, as previously made by the examiner on 03/04/2021, has been hereby withdrawn.  However, the restriction requirement between groups III-V are still deemed proper, and are hereby maintained. The new groups (for future references) would be as follows:
Group I (previously groups I and II, now re-joined; claims 1-12 taken as a product-by-process);
Group II (previously group III; claim 13);
Group III (previously group IV; claim 14); and
Group IV (previously group V; claim 15).
Claims 1-11 (group I) and claim 12 (group II) have been re-joined, and accordingly claims 1-12 have been examined on their merits as product-by-process claims, hereinafter.
Claims 13-15 (non-elected inventions of new groups II-IV, previously groups III-V) have been withdrawn from further considerations.
Priority
	This application has been filed as a CON of PCT/CN2018/075794 filed on 02/08/2018.
Claim Objections
1.	Claim 6 (as presented) is objected to because of the following informalities:  claim 6 recites the limitations in parentheses “(1.5:1) to (5:1)”, which should be amended to recite “1.5:1 to 5:1” in order to clarify the “mass ratio” required by the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 (as currently recited) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 is directed to “A glucan-based shell-core structure carrier material, wherein the glucan-based shell-core structure carrier material is obtained by performing grafting and chain extending on glucosyl groups on outer surfaces of spherical hyperbranched water-soluble amylum grains by -1,4 glycosidic bonds by using glycosyltransferase.”
hyperbranched", as presented is a relative term which renders the claim indefinite.  The term "hyperbranched" is not defined by the claim, the specification (see [0006], [0008], [0009], [0017], Example 1, [0041], in particular) does not provide a standard for ascertaining the requisite degree and/or parameters required for the extent and/or amount of branching of the “water-soluble amylum grains” to be taken as “hyperbranched”, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as claimed.  It is unclear if the natural plant starch such as corn starch (see instant claim 3, for example) is being taken as “hyperbranched”, or if it requires a degree of specific branch structure or number of branchings in order to qualify as “hyperbranched” amylum. None of the dependent claims provide the guidance regarding the structural feature of this relative term, and therefore, they are also deemed indefinite. Appropriate correction and/or explanation is required.  
In addition, the term “glucan-based shell-core structure carrier material” (see specification, “Summary” on pages 2-3, [0013], for instance) has not been specifically defined by the applicants, and therefore has been treated as per generic guidance provided in the disclosure, in particular Examples 1-3 that disclose its preparation from corn starch/glucan.
B.	Similarly the term “functional component” in claim 9 has not been specifically defined by the applicants, and it is unclear as to how or what functional aspects and/or degree thereof is considered in a given component to be taken as “functional” in the claimed invention.  Metes and bounds of the claim is not clearly defined. The disclosure does not specifically provide reasonable guidance as to how and in what sense a component is considered “functional” per se (see specification page 5, [0024], for instance), and therefore the term has been interpreted broadly yet consonant with the generic guidance provided by the applicants in the disclosure of 
C.	Claim 11 recites the limitation “used as a main raw material” (in line 2 of the claim), which also represents a relative term, and has not been specifically defined in the disclosure of record.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as claimed. It is unclear as to what else is being used as a glucan substrate in the claimed invention as a raw material, and therefore, metes and bounds of the claimed product does not appear to be properly defined. Appropriate correction is required.
D.	Claim 12 is directed to “The glucan-based shell-core structure carrier material of claim 1, wherein the preparation comprises the following specific processing steps: 
(1) weighing 1 g of water-soluble amylum grains and dissolving the amylum grains in a buffer solution to prepare a uniform solution with the mass concentration of 0.5-3.0%; 
(2) according to the proportions of 1.5-5 g of glucose-1-phosphate to 10-180 U of glycosyltransferase per 1 g of water-soluble amylum grains, adding the glucose-1-phosphate and the16Docket No.: 3050-0077-YGHY2018-39 glycosyltransferase, performing uniform stirring, and performing a thermostatic reaction at temperature of 35-40 0C and pH value of 6.5-7.5 for 3-24 h;
(3) performing enzyme deactivation by heating and centrifugation treatment, and performing vacuum drying on the obtained precipitate to obtain the glucan-based shell-core structure carrier material.”

D1.	The term "specific processing steps" in claim 12 preamble, as presented is a relative term which renders the claim indefinite.  The term "specific" is not defined by the claim, the specification (see [0018], Examples 2-3, for instance) does not provide a standard(s) for ascertaining the requisite degree and/or parameters for required specificity for the “processing steps”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Similar issues arise with the recitation of relative term “uniform” in steps (1) and (2) for “uniform solution” and “uniform stirring”, respectively. No guidance has been provided in the disclosure of record in order to ascertain the uniformity of the solution or stirring process, and therefore the metes and bounds of the claimed steps are not properly defined. Appropriate correction is required.
In addition, claim 12 recites in step (2) the limitations of “adding the glucose-1-phosphate and the16Docket No.: 3050-0077-YGHY2018-39 glycosyltransferase, performing uniform stirring…”, which is ambiguous. It is unclear as to where exactly the addition is being made to. The claim should be amended to clearly recite “adding the glucose-1-phosphate and the16Docket No.: 3050-0077-YGHY2018-39 glycosyltransferase to the solution obtained from step (1)”, for instance.  Appropriate correction is required.
D2.	Claim 12 recites the limitation "the obtained precipitate" in line 2 of the method step (3).  There is insufficient antecedent basis for this limitation in the claim. Instant specification does not provide the basis for obtaining “a precipitate” (see instant disclosure, [0013], [0021], [0040], Example 2), and as recited claim 12 step (3) does not provide a basis for obtaining a precipitate rendering the claim indefinite. Appropriate correction is required.
D3.	As presented, the step (3) of claim 12 recites the limitations “performing enzyme deactivation by heating and centrifugation treatment”, which is confusing. In view of the disclosure presented in Example 2 of the specification [0044], it is unclear if both heating as well as centrifugation treatments are required for deactivation, or if the glycosyltransferase enzyme is deactivated by heating followed by centrifugation in order to obtain a precipitate of “glucan-
Applicants are advised to thoroughly amend the claims 1-12 in order to clarify the product-by-process invention as currently presented, albeit without introducing a new matter situation.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-12 (as currently presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, OR in the alternative, under 35 U.S.C. 103 as being obvious over TAKAHA et al (EP 0675137 B1; cited in applicant’s IDS dated 04/05/2019).
Claim 1 is directed to “A glucan-based shell-core structure carrier material, wherein the glucan-based shell-core structure carrier material is obtained by performing grafting and chain extending on glucosyl groups on outer surfaces of spherical hyperbranched water-soluble amylum grains by -1,4 glycosidic bonds by using glycosyltransferase.”
Claim 12 is directed to “The glucan-based shell-core structure carrier material of claim 1, wherein the preparation comprises the following specific processing steps: 
(1) weighing 1 g of water-soluble amylum grains and dissolving the amylum grains in a buffer solution to prepare a uniform solution with the mass concentration of 0.5-3.0%; 
(2) according to the proportions of 1.5-5 g of glucose-1-phosphate to 10-180 U of glycosyltransferase per 1 g of water-soluble amylum grains, adding the glucose-1-phosphate and the16Docket No.: 3050-0077-YGHY2018-39 glycosyltransferase, performing uniform stirring, and performing a thermostatic reaction at temperature of 35-40 0C and pH value of 6.5-7.5 for 3-24 h;
(3) performing enzyme deactivation by heating and centrifugation treatment, and performing vacuum drying on the obtained precipitate to obtain the glucan-based shell-core structure carrier material.” 
claims 2-11, as currently presented by applicants (see also the 112-b rejections as discussed above; it is noted to applicants that in claim 12, between processing steps (2) and (3), an insertion of and would be proper).
"[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process."   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Takaha et al (1995), while teaching glucans having cyclic structure and methods for preparing them (see abstract, summary of the invention on pages 3-4, and claims), disclose enzymatic preparation of cyclic glucans (that are useful as raw materials for various applications in food and drink industries, starch substitutes for biodegradable plastics, etc.; see abstract, for instance) by enzymatic derivatization such as grafting having alpha-1, 4-glucosidic bonds (see Takaha et al, claims 1-10 on pages 19-20, for instance), wherein the enzymatic modification of the surface of maltohexaose has been performed in the presence of a phosphorylase enzyme and excess amount of glucose-1-phosphate (see claim 10; Example 9 on page 14; and page 9, 2nd paragraph, in particular) resulting in essentially the same “glucan-based shell-core structure carrier material” as recited in instant claim 1 (i.e. surface modified starch, which would possess a “shell-core structure” that can bind or complex various other compounds, or act as a carrier material; see discussion below).  Since, Takaha et al disclose the functional properties of the cyclic glucan product for binding and making inclusion complexes with components such as fatty acids (for example linoleic acid), menthol, etc. (see Takaha et al, Examples 21-22, for instance), the product has been shown to act as a glucan-based carrier material.  

Alternatively, the product-by-process as currently recited in claims 1-12 would have been obvious to a person of ordinary skill in the art given the disclosure for the cyclic glucan made by 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, before the effective filing date, especially in the absence of evidence to the contrary.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657